                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DANIEL TAYLOR,                                )
     Petitioner,                              )       Civil Action No. 7:19cv00263
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
HAROLD CLARKE, et al.,                        )       By: Michael F. Urbanski
    Respondents.                              )       Chief United States District Judge

       Daniel Taylor, a Virginia inmate proceeding pro se, filed an unsigned petition for writ of

habeas corpus pursuant to 28 U.S.C § 2254.          By order entered April 10, 2019, the court

conditionally filed Taylor’s petition and ordered Taylor to submit an affidavit verifying that the

information submitted in the § 2254 petition is true and correct; submit financial documentation;

and to provide information concerning the timeliness of his petition. See ECF No. 4. The court

advised Taylor that failure to comply with the court’s order would result in the dismissal of his

petition. Taylor submitted financial documentation, but did not submit an affidavit or respond

concerning timeliness of the petition, as required by the court’s order.

       Inasmuch as the time to respond has passed and Taylor has failed to comply with the

court’s order, the court will dismiss this action without prejudice. Further, based upon the

finding that Taylor has not made the requisite substantial showing of a denial of a constitutional

right as required by 28 U.S.C. § 2253(c) and Slack v. McDaniel, 529 U.S. 473, 484 (2000), the

court will deny a certificate of appealability. Taylor may re-file his claims in a separate action,

subject to the applicable statute of limitations.
                          4th
        ENTER: This _____ day of October, 2019.
